DETAILED ACTION
This Office Action is responsive to the reply filed on June 17, 2022. Claims 1-12 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  The use of double negative of “does not have the second region between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof”, though understood upon a full reading of the specification, is informal.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The use of double negative of “the second region is not formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof”, though understood upon a full reading of the specification, is informal.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the claim recites “A gas turbine combustor a fuel nozzle which is molded…” at line 1 and subsequently recites “wherein the gas turbine combustor having… a plurality of fuel nozzles”. It not clear if the fuel nozzle set forth at line 1: (i) forms one of the plurality of fuel nozzles; or (ii) the plurality of fuel nozzles are in addition to fuel nozzle at line 1. As such, it is not clear if the claim requires a minimum of two fuel nozzles or a minimum of three fuel nozzles. 
As to Claims 1-6, the recitations of “the fuel nozzle” in claims 1-6 render the claim indefinite because it is not clear if the recitations refer to: (i) the fuel nozzle formed by additive manufacturing (claim 1, line 1); (ii) a fuel nozzle of the plurality of fuel nozzles (which fuel is injected  as set forth in claim 1 lines 5-8); or (iii) the fuel nozzle formed by additive manufacturing which is one of the plurality of fuel nozzles. 
As to Claim 6, “the first end” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 7, “the gas turbine combustor” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 7, the recites “a fuel nozzle” at line 1 and subsequently recites “wherein the gas turbine combustor having… a plurality of fuel nozzles”. It not clear if the fuel nozzle set forth at line 1: (i) forms one of the plurality of fuel nozzles; or (ii) the plurality of fuel nozzles are in addition to fuel nozzle at line 1. As such, it is not clear if the claim requires a minimum of two fuel nozzles or a minimum of three fuel nozzles. 
As to Claims 8-12, the recitations of “the fuel nozzle” in claims 8-12 render the claim indefinite because it is not clear if the recitations refer to: (i) the fuel nozzle manufactured by metal 3D additive manufacturing (claim 7, line 1); (ii) a fuel nozzle of the plurality of fuel nozzles (claim 7 lines 8-9); or (iii) the fuel nozzle manufactured by metal 3D additive manufacturing which is one of the plurality of fuel nozzles. 
As to Claim 12, “the first end” lacks sufficient antecedent basis and renders the claim indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The subject matter of Claim 3 is already claimed in Claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The subject matter of Claim 9 is already claimed in Claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Prior Art Relied Upon
This action references the following US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2017/0211807
“GRAICHEN”
2017/0184086
“SCANCARELLO”
2016/0033136
“KUMAGAI”


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over GRAICHEN in view of SCANCARELLO and KUMAGAI. 

    PNG
    media_image1.png
    947
    1109
    media_image1.png
    Greyscale

Re Claim 1, GRAICHEN teaches a gas turbine combustor (¶¶0002, 0064) comprising a fuel nozzle 100, 120 (Figs. 1-2) which is molded by 3D additive manufacturing (¶¶0015, 0026), wherein the fuel nozzle has a first region [annotated in Image 1] (outer circumferential portion of tip 100), and a second region [one or more void(s) of one of lattice structure 103 or 105] which is surrounded by the first region (see Image 1). However, GRAICHEN fails to express teach metal powders are sintered on the first region and the metal powders are not sintered on the second region. 
SCANCARELLO teaches forming a 3D additive manufactured object with a solid region (consonant with the first region of GRAICHEN) by sintering metal powder (¶¶0059-0060) and forming a lattice of the 3D additive manufactured object such that the voids of the lattice structure (consonant with the second region of GRAICHEN) include the metal powder [unsintered raw material ¶0062] having not been sintered (¶¶0060-0063). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor of GRAICHEN such that the first region consists of sintered metal powders, the second region consists of unsintered metal powders are not sintered (i.e., such that they include un-sintered metal powder), in order to provide one or more of sound damping, vibration damping, insulation to heat, and/or regulate fluid delivery (SCANCARELLO ¶¶0062-0063, 0096). However, GRAICHEN in view of SCANCARELLO as discussed so far fails to teach wherein the gas turbine combustor having a burner includes a perforated plate, a fuel nozzle plate, and a plurality of fuel nozzles, and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber and forms flames. 
KUMAGAI teaches wherein the gas turbine combustor 1 having a burner 18 includes a perforated plate 13, a fuel nozzle plate 14, and a plurality of fuel nozzles [15, 20], and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber 23 and forms flames (Fig. 1, ¶¶0027-0035). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor having a burner includes a perforated plate, a fuel nozzle plate, and a plurality of fuel nozzles, and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber and forms flames, to facilitate structural reliability of the combustor (¶0015). 
The recitations “which is molded by 3D additive manufacturing”, make claim 1 a product-by-by process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. 
Re Claims 2-3, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the gas turbine combustor according to claim 1. GRAICHEN further teaches wherein the fuel nozzle has the second region between a fuel flow path [annotated in Image 1] which is disposed ranging from a root [annotated in Image 1] of the fuel nozzle to a first end thereof (see “FUEL FLOW PATH” in Image 1) and an outer circumferential face [annotated in Image 1] of the fuel nozzle (Image 1). 
Re Claim 4, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the gas turbine combustor according to claim 2. GRAICHEN further teaches the fuel nozzle has the second region between the fuel flow path which includes the root of the fuel nozzle and the outer circumferential face thereof, and the fuel nozzle does not have the second region between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof (see Image 1 and lattice 103 or 105). 
Re Claim 5, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the gas turbine combustor according to claim 2. GRAICHEN further teaches the second region is divided into a plurality of parts 103, 105 in an axial direction or a circumferential direction of the fuel nozzle (Figure 2). 
Re Claim 6, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the gas turbine combustor according to claim 1, the second region being formed by voids at the downstream end of lattice 105 (region annotated “A” in Image 1) in GRAICHEN. GRAICHEN further teaches the fuel nozzle has fuel injection holes (injections holes formed in surface 104 by lattice 103) in side faces (left and right hand faces of surface 104, Figure 1), and the fuel nozzle has the second region on a side of a first end ahead of the fuel injection holes (Image 1). 
Re Claim 7, GRAICHEN teaches a method of manufacturing a fuel nozzle 100, 120 (Figs. 1-2) by metal 3D additive manufacturing (¶¶0015, 0026), comprising the steps of: providing the fuel nozzle with a first region [annotated in Image 1] a face (outer circumferential portion of tip 100) which is molded by the 3D additive manufacturing (¶¶0015, 0026), and providing the fuel nozzle with a second region [one or more voids of lattice structure(s) 103 and/or 105] which is surrounded by the first region of the molded face (see Image 1). GRAICHEN fails to expressly state irradiating the first region molded by the metal 3D additive manufacturing with laser and sintering metal powders onto the first region (though this would be understood to be by one of ordinary skill from ¶¶0015, 0026). GRAICHEN fails to teach leaving non-sintered metal powders on the second region with no irradiation of with laser. 
SCANCARELLO teaches forming a 3D additive manufactured object with a solid region (consonant with the first region of GRAICHEN) by irradiating the region which is molded by the metal 3D additive manufacturing with a laser and sintering metal powders onto the first region (¶¶0057-0060), and further teaches forming a lattice of the 3D additive manufactured object such that the voids of the lattice structure (consonant with the second region of GRAICHEN) by leaving non-sintered metal powders on the lattice (¶¶0060-0063) with no irradiation of the region with laser (un-sintered raw material which may be powder metal, ¶0062). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of GRAICHEN such that it comprises irradiating the first region of the face which is molded by the metal 3D additive manufacturing with laser and sintering metal powders onto the first region and leaving non-sintered metal powders on the second region, which is surrounded by the first region of the molded face, with no irradiation of the second region with laser, such that the first region consists of sintered metal powders in order to provide the fuel nozzle according to metal additive manufacturing methods and to provide the lattice voids so that achieve one or more of sound damping, vibration damping, insulation to heat, and/or regulated fluid delivery (SCANCARELLO ¶¶0062-0063, 0096). However, GRAICHEN in view of SCANCARELLO as discussed so far fails to teach wherein the gas turbine combustor having a burner includes a perforated plate, a fuel nozzle plate, and a plurality of fuel nozzles, and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber and forms flames. 
KUMAGAI teaches wherein the gas turbine combustor 1 having a burner 18 includes a perforated plate 13, a fuel nozzle plate 14, and a plurality of fuel nozzles [15, 20], and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber 23 and forms flames (Fig. 1, ¶¶0027-0035). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor having a burner includes a perforated plate, a fuel nozzle plate, and a plurality of fuel nozzles, and fuel which is injected from the fuel nozzles and compressed air are mixed together at fuel-nozzle-side inlet ports of nozzle holes in the perforated plate, and an air-fuel mixture of the fuel and the compressed air is injected toward a combustion chamber and forms flames, to facilitate structural reliability of the combustor (¶0015). 
Re Claims 8-9, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the method of manufacturing the fuel nozzle according to claim 7. GRAICHEN further teaches the second region is formed between a fuel flow path [annotated in Image 1] which is disposed ranging from a root [annotated in Image 1] of the fuel nozzle to a first end thereof (see “FUEL FLOW PATH” in Image 1) and an outer circumferential face [annotated in Image 1] of the fuel nozzle (Image 1). 
Re Claim 10, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the method of manufacturing the fuel nozzle according to claim 8. GRAICHEN further teaches the second region is formed between the fuel flow path and the outer circumferential face thereof, and the second region is not formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof (see Image 1 and lattice 103 and/or 105).
Re Claim 11, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the method of manufacturing the fuel nozzle according to claim 8. GRAICHEN further teaches the second region is formed by being divided into a plurality of parts 103, 105 in an axial direction or a circumferential direction of the fuel nozzle (Figure 2). 
Re Claim 12, GRAICHEN in view of SCANCARELLO and KUMAGAI teaches the method of manufacturing the fuel nozzle according to claim 7 the second region being formed by voids at the downstream end of lattice 105 (region annotated “A” in Image 1). GRAICHEN further teaches wherein fuel injection holes (injections holes formed in surface 104 by lattice 103) are formed in side faces of the fuel nozzle (left and right hand faces of surface 104, Figure 1), and the second region is formed on a side of a first end ahead of the fuel injection holes (Image 1). 
Response to Arguments
Applicant’s amendment overcame the previous rejections under 35 U.S.C. 112 but necessitated the new grounds above. 
Applicant’s arguments to the prior art rejections are not persuasive. Applicant’s amendment necessitated new grounds of rejection. HANSON was overcome by amendment. However, SCANCARELLO teaches leaving unsintered metal power, at location consonant with the void of GRAICHEN. Moreover, the ‘configuration of the burner structure’ is taught by KUMAGAI, necessitated by Applicant’s amendment. Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 30, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741